DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Justin Swindells on August 25, 2022. The details may be found in the attached interview summary, PTO-413.
5. (CurrentlyAmended) The method according to claim [[4]]1, wherein the dividing the click volume sequence into click volume group sequences, based on the changing trend of the values of the components in the click volume sequence over time comprises: finding peak value points in the click volume sequence, and dividing the click volume sequence into the click volume group sequences based on the found peak value points, wherein the peak value points are the components having the values in the click volume sequence being greater or smaller than values of both neighboring adjacent components at the same time.
6. (Currently Amended) The method according to claim [[4]]1, wherein the determining, a segmentation point in the each click volume group included in the click volume group sequence based on the determined average value and variance comprises: for any two adjacent click volume groups in the click volume group sequence, if a first target preset numerical value range exists in a first preset numerical value range set, an average value corresponding to a rear click volume group in the adjacent click volume groups dividing an average value corresponding to a front click volume group and an obtained quotient is greater than a first preset value corresponding to the first target preset numerical value range, and a variance corresponding to the each click volume group in the adjacent click volume groups dividing the corresponding average value and an obtained quotient is greater than a second preset value corresponding to the first target preset numerical value range, determining a last component of the front click volume group as the segmentation point, wherein the first target preset numerical value range is a numerical value range including an absolute value of a difference between the average values respectively corresponding to the adjacent click volume groups, each first preset numerical value range in the first preset numerical value range set having a corresponding first preset value and a second preset value.
14. (Currently Amended) The apparatus according to claim [[13]]10, wherein the dividing the click volume sequence into click volume group sequences, based on the changing trend of the values of the components in the click volume sequence over time comprises: finding peak value points in the click volume sequence, and dividing the click volume sequence into the click volume group sequences based on the found peak value points, wherein the peak value points are the components having the values in the click volume sequence being greater or smaller than values of both neighboring adjacent components at the same time.

15. (Currently Amended) The apparatus according to claim [[13]]10, wherein the determining, a segmentation point in the each click volume group included in the click volume group sequence based on the determined average value and variance comprises: for any two adjacent click volume groups in the click volume group sequence, if a first target preset numerical value range exists in a first preset numerical value range set, an average value corresponding to a rear click volume group in the adjacent click volume groups dividing an average value corresponding to a front click volume group and an obtained quotient is greater than a first preset value corresponding to the first target preset numerical value range, and a variance corresponding to the each click volume group in the adjacent click volume groups dividing the corresponding average value and an obtained quotient is greater than a second preset value corresponding to the first target preset numerical value range, determining a last component of the front click volume group as the segmentation point, wherein the first target preset numerical value range is a numerical value range including an absolute value of a difference between the average values respectively corresponding to the adjacent click volume groups, each first preset numerical value range in the first preset numerical value range set having a corresponding first preset value and a second preset value.
Allowable Subject Matter
Claims 1-3, 5-12 and 14-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims, in light of the specification filed on March 23, 2018, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record. 
None of the cited prior art references, singly or in combination, fully teaches all limitations of independent claims 1, 10 and 19.
Depending claims 2-3 and 5-9 depend on the independent Claim 1; depending claims 11-12 and 14-18 depend on the independent Claim 10, therefore are allowed at least for the reasons set forth for independent Claims 1 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649